Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/22 has been entered.

Applicant’s amendment and response filed 2/7/22 is acknowledged and has been entered.   

2.  Applicant is reminded of Applicant's election of Group I and species of HLA-A and Annexin V in Applicant’s response filed 10/10/20 is acknowledged. Applicant’s election of SEQ ID NO: 1 (human Annexin V) as the specific species of Annexin V in Applicant’s reply filed 3/19/21.  

The Examiner had extended search and examination to the species of Fab or scFv anti-PS-binding antibodies (no longer recited in the claims).

Claims 1, 2, 7, 10, 23, 27, 30 and 33 are presently being examined as they read upon the elected species SEQ ID NO: 1 (full length human annexin V) and HLA-A.  

3. Applicant’s amendment filed 2/7/22 has overcome the prior rejection of record of claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement

Applicant has amended the claim to delete the recitation of hapten and sugar, and to further amend the claim to recite that the target antigen comprises the recited elements.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
This is a written description rejection.

Applicant has broadly claimed a compound comprising (a) a cognate peptide-containing soluble MHC (pMHC) molecule wherein the MHC molecule is Applicant’s elected species of HLA-A; and (b) a dynamic anchor comprising Annexin V (as recited in instant base claim 1) that is SEQ ID NO: 1 (Applicant’s elected species of human annexin V) wherein:
the cognate peptide of the soluble pMHC can comprise be any cognate peptide, (including in the case of instant dependent claim 10, a cognate peptide that comprises a microbial, viral, bacterial, fungal, protozoan or cancer antigen), and
	the MHC molecule may be any HLA-A that comprises over 2,000 different molecules) and different peptide binding grooves/clefts, and 
dynamic anchor comprising Annexin V is represented by the sequence depicted in SEQ ID NO: 1, 
wherein the soluble class I molecule comprises the 1 and 2 domain of an MHC molecule, the 2m polypeptide, or the 3 domain of an MHC molecule (as recited in instant claim 23), and
 including the other limitations pertaining to Applicant’s elected embodiment recited in the dependent claims.

The specification does not disclose a representative number of species of such polypeptide in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there 

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.
	
One of skill in the art recognizes that the size of the genus of HLA-A molecules is large (over 2,000) and they are structurally diverse genus, especially in their peptide binding grooves.  

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are over 2,000 different HLA-A molecules (see entire reference, especially HLA class I section under “Gene” “A”).   One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.

In addition to teaching that the peptide binding groove is formed of the 1 and 2 domains, Liu et al teach that MHC class I molecules are composed of a highly polymorphic membrane-anchored heavy chain, a light invariant soluble noncovalently attached 2m unit and an 8-11 amino acid peptide, wherein the heavy chain consists of the three extracellular domains, 1, 2 and 3, T and cytoplasmic tail. Liu et al also teach that the 2m and 3 domain of the heavy chain are also crucial in T cell induction, and 2m interacts extensively with the 1/2 domains, enhancing the binding of the peptide and stabilizing the MHC I heavy chain (especially Overall Structure section at the 1st para).  The specification does not disclose species of pMHC that comprise only the 1/2 domains, the 3 domain, or the 2m alone. 

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section); however, there are a limited number of class I HLA molecules that have overlapping peptide binding repertoires, termed “supertypes”. 

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196, of record) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified. Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24. However, the results of any prediction tool must still be verified experimentally (see entire reference)

The genus of pMHC molecules comprises a cognate peptide that possesses the functional property of binding to an HLA-A2 molecule and that can be from any in the universe of proteins or polypeptides (e.g., autoantigen, viral, bacterial, fungal protozoan or cancer antigens) or from artificial repertoires. Particularly considering in the case of neoantigens that are not shared amongst patients and artificial repertoires, the genus is virtually unlimited. Thus, this genus of cognate peptides is an extremely large subgenus that is extremely structurally diverse. 

Evidentiary reference Ali-Khan et al (Curr. Prot. Prot. Sci. 2002, 22.1.1-22.1.19, Suppl. 30, John Wiley & Sons, Inc., of record) teaches that most prokaryotes have unique proteins ranging from about 1,000 to about 4,500 in number, while yeast, the simplest eukaryote, has over 6,000 proteins.  For example, this constitutes over 10,000 potential proteins from which epitopes can derive from just one bacterium or yeast species that infects a human subject.  Evidentiary reference Woolhouse et al (Phil. Trans. R. Soc. B, 2012, 367: 2864-2871) teaches that there are 219 virus species that are known to be able to infect humans, but there are still a substantial pool of undiscovered human virus species (see entire reference, especially abstract and introduction).  Evidentiary reference Schumacher and Schreiber (Science, 2015, 348: 69-74) teaches that tumor epitopes can be derived from nonmutated proteins to which T cell tolerance is incomplete, for instance, because of their restricted tissue expression pattern, while a second class of tumor epitopes are peptides that are entirely absent from the normal human genome (the so-called neoantigens).  As pertains to a large group of human tumors without a viral etiology, such neo-epitopes are solely created by tumor-specific DNA alterations that result in the formation of novel protein sequences (and subsequences that are peptide epitopes).  For virus-associated tumors, epitopes derived from viral open reading frames also contribute to the pool of neoantigens.  Said reference teaches that experimental protocols must be employed in different human individuals (as well as within the same individuals over time) to determine MHC-binding peptide epitopes from mutated sequences that are expressed on tumors.  

With regard to tumor specific antigen proteins alone or “TAA”, evidentiary reference Buonaguro et al (Clin. Vacc. Immunol. 2011, 18(1): 23-34, of record) teaches that tumor-associated antigens or TAAs represent the mutated counterparts of proteins expressed by normal tissues, which are divided into shared and unique TAAs and further classified into class I and class II HLA-restricted TAAs, according to the HLA allele restriction. Buonaguro et al further teach that the three main groups amongst shared TAAs are cancer-testis (CT) antigens, differentiation antigens, and widely occurring, overexpressed antigens. CT antigens result from reactivation of genes which normally silent in adult tissues but are transcriptionally activated in different tumor histotypes, whereas differentiation antigens are shared between tumors and the normal tissue of origin and are found mostly in melanomas and normal melanocytes. Also, expression of several oncofetal antigens is increased in many adult cancer tissues. Widely occurring and overexpressed TAAS have been detected in different types of tumors and in normal tissues, wherein their overexpression in tumor cells can reach the threshold for T cell recognition, e.g., anti-apoptotic proteins and tumor suppressor proteins. Repana et al (Genome Biol. 2019 20: 1-12, of record) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.

Although one of skill in the art knows the structure of the HLA-A molecules, one of skill in the art cannot envision the sequence of the cognate binding peptides a priori.  This is because there is no structure/function relationship between the primary sequence of a peptide and an HLA-A molecule to which it binds.  Even if a peptide contains anchor residues for potential binding to a particular HLA-A molecule, a method of discovery must be performed to determine the identity (the primary amino acid sequence) of particular MHC class I binding peptides, including when predicted using algorithms, each peptide must be tested to determine if actual binding occurs.  There is no structure/function relationship between the primary structure of a peptide and the HLA-A molecule to which it binds.  

With regard to the dynamic anchor portion of the claimed compound that comprises Annexin V or that comprises “an” amino acid sequence depicted in SEQ ID NO: 1, the specification discloses that when the antigen is a peptide epitope bound in the peptide binding groove of a MHC molecule, the dynamic anchor portion couples the early onset of T cell receptor (TCR) signaling on a cognate T cell with a surge in PMHC-TCR affinity, with repeated pMHC encounter and widespread TCR crosslinking. The dynamic anchor is linked to pMHC and firmly engages the plasma membrane of T cells, exerts a mechanical force that stabilizes interactions at the TCR-pMHC interface, and can augment T cell activation by several orders of magnitude as compared to the use of antigen alone, and bypasses the need for costimulation (e.g., see paragraph spanning pages 1-2).

The specification further discloses that in some embodiments the dynamic anchor is an agent that binds to posphatidyl serine (PS), i.e., it is a PS-binding agent and that such agents are well known in the art and include for example, Annexin V (that is Applicant’s elected species) (page 12 at lines 21-24).  The specification discloses that the PS-binding agent can comprise Annexin V or a PS-binding fragment thereof, such as the sequence of full-length human Annexin V depicted in SEQ ID NO: 1 (page 13 at lines 27-30). 




“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Chichester, 358 F.3d at 927, 69 USPQ2d at 1895. 

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). 
Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e., the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed.

In the instant case, the particular HLA-A class I /cognate peptide antigen pairs are not specified using a chemically defined structure/sequence, and there is not a representative number of species therefore.

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such said components of the claimed composition at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed composition at the time the instant invention was filed. 

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record on pages 7-11 of the amendment and response filed 2/7/22.

However, as stated in the prior office action of record, regardless of the art establishing factors involved in avidity of T cells for their target antigen, the breadth of the genus of pMHC molecules is extremely large, virtually open-ended, and extremely structurally diverse.  There is no evidence for a representative number of these cognate peptide/MHC complexes and there is no structure/function relationship, as is enunciated in the instant rejection.  Applicant’s argument that the critical feature is not the pMHC per se, but rather the incorporation of the dynamic anchor that couples the early onset of TCR signaling by engagement with the pMHC with a surge in pMHC-TCR affinity, repeated encounter and widespread TCR crosslinking is not persuasive because the claimed invention comprises a fusion protein wherein a portion thereof, cognate peptide/MHC pairs, are not known for the breadth of the claimed genus until one of skill in the art engages in experimentation to discover them, as is enunciated in the instant rejection.
6.  Claims 1, 2, 7, 10, 23, 27, 30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not disclose how to make and/or use the instant invention:

a compound comprising (a) a cognate peptide-containing soluble MHC (pMHC) molecule wherein the MHC molecule is any species of HLA-A class I molecule; and (b) a dynamic anchor comprising Annexin V that is SEQ ID NO: 1 (as recited in instant base claim 1) wherein:
the cognate peptide of the soluble pMHC can comprise be any cognate peptide, including one from any natural or artificial repertoire, including in the case of instant dependent claim 10, a cognate peptide that comprises a microbial, viral, bacterial, fungal, protozoan or cancer antigen, and
a dynamic anchor comprising Annexin V that is SEQ ID NO: 1, and including the other limitations pertaining to Applicant’s elected embodiment recited in the dependent claims.

The specification has not enabled the breadth of the claimed invention because:
the claims encompass an extremely broad and diverse genus of a compound in which the MHC class I portion of the compound, can be any of the over approximately 2,000 different HLA-A molecules, the cognate peptide in the pMHC complex can be from any in the broad and structurally diverse universe of proteins or polypeptides from a natural or artificial repertoire (the latter is virtually open-ended), including viral, bacterial, fungal, protozoan, or cancer antigen (in the case of neoepitopes not shared by cancer patients, is virtually open-ended.  Thus, the cognate peptide/MHC complex must be one that can bind to and engage a TCR on a T cell to induce signaling through the TCR, with the TCR being one of a TCR from a natural repertoire or from an artificial repertoire.

It is unpredictable that one of skill in the art could make and/or use the full breath of the genus of such a compound without undue experimentation. 

One of skill in the art recognized that the size of the genus of HLA-A molecules is large being over 2,000, and they are structurally diverse genus, especially in their peptide binding grooves.  There is not a representative number of peptide/MHC class I complex pairs.  There is no structure/function relationship for the primary sequence of a peptide and the functional property of binding to a particular HLA-A  class I molecule; even if a peptide has anchor residues for potential binding or is a potential candidate based upon predictive methods, each peptide must be tested to insure that it can in fact bind to the MHC class I molecule.  


Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are over 2,000 different HLA-A molecules (see entire reference, especially HLA class I section under “Gene” “A”).   One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.

In addition to teaching that the peptide binding groove is formed of the 1 and 2 domains, Liu et al teach that MHC class I molecules are composed of a highly polymorphic membrane-anchored heavy chain, a light invariant soluble noncovalently attached 2m unit and an 8-11 amino acid peptide, wherein the heavy chain consists of the three extracellular domains, 1, 2 and 3, T and cytoplasmic tail. Lui et al also teach that the 2m and 3 domain of the heavy chain are also crucial in T cell induction, and 2m interacts extensively with the 1/2 domains, enhancing the binding of the peptide and stabilizing the MHC I heavy chain (especially Overall Structure section at the 1st para).  The specification does not disclose species of pMHC that comprise only the 1/2 domains, the 3 domain, or the 2m alone and can still bind to a TCR on a T cell and initiate signaling through the TCR. The disclosure in the specification clearly indicates that the dynamic anchor functioning is predicated upon the pMHC first binding to a TCR and initiating TCR signaling (e.g., para spanning pages 1-2, page 8 at lines 4-19).  This is relevant to instant claim 23 that recites these components in the alternative.  It is unpredictable that the individual components without the others will allow for cognate peptide binding with sufficient affinity, and when a cognate peptide is bound, will bind to a cognate TCR on a T cell and induce signaling through the TCR.

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule (including to different HLA-A molecules) do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section); however, there are a limited number of class I HLA molecules that have overlapping peptide binding repertoires, termed “supertypes”. 

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196, of record) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified. Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24. However, the results of any prediction tool must still be verified experimentally (see entire reference)

The genus of pMHC molecules comprises a cognate peptide that can bind to any HLA-A molecule, and that can be from any in the universe of proteins or polypeptides (e.g., autoantigen, viral, bacterial, fungal protozoan or cancer antigens) or from artificial repertoires. Particularly considering in the case of neoantigens that are not shared amongst patients and artificial repertoires, the genus is virtually unlimited. Thus, this genus of cognate peptides is an extremely large subgenus that is extremely structurally diverse. 

Evidentiary reference Ali-Khan et al (Curr. Prot. Prot. Sci. 2002, 22.1.1-22.1.19, Suppl. 30, John Wiley & Sons, Inc., of record) teaches that most prokaryotes have unique proteins ranging from about 1,000 to about 4,500 in number, while yeast, the simplest eukaryote, has over 6,000 proteins.  For example, this constitutes over 10,000 potential proteins from which epitopes can derive from just one bacterium or yeast species that infects a human subject.  Evidentiary reference Woolhouse et al (Phil. Trans. R. Soc. B, 2012, 367: 2864-2871) teaches that there are 219 virus species that are known to be able to infect humans, but there are still a substantial pool of undiscovered human virus species (see entire reference, especially abstract and introduction).  Evidentiary reference Schumacher and Schreiber (Science, 2015, 348: 69-74) teaches that tumor epitopes can be derived from nonmutated proteins to which T cell tolerance is incomplete, for instance, because of their restricted tissue expression pattern, while a second class of tumor epitopes are peptides that are entirely absent from the normal human genome (the so-called neoantigens).  As pertains to a large group of human tumors without a viral etiology, such neo-epitopes are solely created by tumor-specific DNA alterations that result in the formation of novel protein sequences (and subsequences that are peptide epitopes).  For virus-associated tumors, epitopes derived from viral open reading frames also contribute to the pool of neoantigens.  Said reference teaches that experimental protocols must be employed in different human individuals (as well as within the same individuals over time) to determine MHC-binding peptide epitopes from mutated sequences that are expressed on tumors.  

With regard to tumor specific antigen proteins alone or “TAA”, evidentiary reference Buonaguro et al (Clin. Vacc. Immunol. 2011, 18(1): 23-34, of record) teaches that tumor-associated antigens or TAAs represent the mutated counterparts of proteins expressed by normal tissues, which are divided into shared and unique TAAs and further classified into class I and class II HLA-restricted TAAs, according to the HLA allele restriction. Buonaguro et al further teach that the three main groups amongst shared TAAs are cancer-testis (CT) antigens, differentiation antigens, and widely occurring, overexpressed antigens. CT antigens result from reactivation of genes which normally silent in adult tissues but are transcriptionally activated in different tumor histotypes, whereas differentiation antigens are shared between tumors and the normal tissue of origin and are found mostly in melanomas and normal melanocytes. Also, expression of several oncofetal antigens is increased in many adult cancer tissues. Widely occurring and overexpressed TAAS have been detected in different types of tumors and in normal tissues, wherein their overexpression in tumor cells can reach the threshold for T cell recognition, e.g., anti-apoptotic proteins and tumor suppressor proteins. Repana et al (Genome Biol. 2019 20: 1-12, of record) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.


With regard to pMHC complexes that can bind to TCRs on T cells from a natural repertoire, the art recognizes that each pMHC must be tested to determine if it can bind to a T cell and induce TCR signaling and that the presence of T cells that can react to a particular pMHC complex is influenced by a number of variables.

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109, of record) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response. Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference). 

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281, of record) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs. In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

With regard to the size of a natural TCR repertoire and the potential 9-mer cognate peptides:
Evidentiary reference Nikolich-Zuich et al (Nature Reviews, 2004, 4: 123-132, of record) teaches the size of the genus of T cells within a human as well as the size of the 9-mer MHC class I peptide complexes in humans.  Said reference teach that the estimate of the actual TCR alpha beta diversity of naïve human T cells is 2.5 x 107 or 25,000,000, and that of memory cells is approximately 2.7 x 105 or 270,000.  Nikolich-Zuich et al teach that the complexity of 9-mer MHC class I complexes is on the order of about 1.3 x 1010 or 13,000,000,000.  Nikolich-Zuich et al teach that besides structural diversity arising from different primary, secondary, tertiary and/or combinatorial TCR structure, functional diversity arises from differential maturation/differentiation towards different effector functions, even in T cells expressing the same TCR. Nikolich-Zuich et al further teach:  “Despite these general rules [i.e., the CDRs of TCR contacting alpha and beta chains of peptide/MHC complexes], many biological consequences of TCR/pMHC contact remain only partially resolved, including the structural nature of cross reactivity…the degree of TCR specificity/promiscuity and the nature of discrimination between closely related peptide ligands” (see entire reference). 
With regard to the issue of whether or not a pMHC complex can be bound by a TCR on a T cell, the art evidences that interaction of a TCR with a peptide/MHC complex is not exclusively dependent upon the primary or secondary structure of the alpha 1 and alpha 2 helices of the MHC molecule, but instead with binding and response of TCR being dependent upon the context of the peptide binding site as influenced by the particular bound peptide and the overall interface in its entirety.
Evidentiary reference Pullen et al (J. Immunol. 1994, 152: 3445-3451, of record) teaches with regard to T cell cross-reactivity “Some clones may be more dependent on structures determined by the class I heavy chain and some on a combination of the heavy chain and specific amino acids of the bound peptide” (page 3451 at column 2 at the first full paragraph), and “recognition against a change on the surface of the Ag-binding domain [of MHC] is recognized [by T cells] in the context of structures in the peptide-binding cleft’’...’’.
Evidentiary reference Marrack et al (Ann. Rev. Immunol. 2008, 26:171-203, of record) teaches that even for the same MHC molecule, the residues that are contacted by TCRs are different (e.g,, for example, see the contact residues of HLA-A2 for different TCRs.)  Marrack et a/ teach that TCR contacts with MHC can be limited by the bulge in the surface of the MHC caused by the length of the engaged peptide and that the CDR3 regions of the TCR determine whether or not the TCR will be lifted away from MHC or pitched such that it can contact only a portion of the MHC amino acid residues, Marrack et al teach “TCR amino acid engagement of a particular site on MHC does not necessarily mean that the reaction is predetermined by the sequences of TCR and MHC. Instead, the reaction may be forced by other elements, such as the docking sites of CD4 and CD8 or other phenomena" (see entire reference, especially Figure 2).
Evidentiary reference Singh et al (J. Immunol. 2017, 199: 2203-2213, of record) teaches:  “Binding specificity arises from the structural and physicochemical “fit” between a receptor and its ligand. In theory, structure can be used to rationalize, or even predict, TCR binding specificity.  The concept of structural fit, however, is elusive and not easily quantified from structures.  Just as tissue microenvironments influence cellular states, structural environments impact interatomic interactions, both attractive and repulsive.  Some interactions operate at long ranges, outside of what might traditionally be viewed as a receptor-ligand interface.  Motion, which can strongly influence how two molecules interact, is poorly gauged from structures.  Structures themselves are the results of experiments with noise and error.”  

Evidentiary reference Singh et al further teach “The binding specificity of the TCR is one of the key factors that contribute to specificity in T cell-mediated immunity.  Structural and biochemical investigations have profoundly influenced our understanding of the determinants of TCR specificity.  A key finding is the inability to ascribe specificity [of binding] to TCR hypervariable loops or the peptide alone: rather, the composite pMHC surface and the juxtaposition of various loops of the TCR force us to consider the interface in its entirety.  This includes examining the connectedness between the various components, such as peptide and MHC or hypervariable and germline loops.”  (See entire reference.)

With regard to the dynamic anchor portion of the claimed compound that comprises Annexin V, the specification discloses that when the antigen is a peptide epitope bound in the peptide binding groove of a MHC molecule, the dynamic anchor portion couples the early onset of T cell receptor (TCR) signaling on a cognate T cell with a surge in PMHC-TCR affinity, with repeated pMHC encounter and widespread TCR crosslinking. The dynamic anchor is linked to pMHC and firmly engages the plasma membrane of T cells, exerts a mechanical force that stabilizes interactions at the TCR-pMHC interface, and can augment T cell activation by several orders of magnitude as compared to the use of antigen alone, and bypasses the need for costimulation (e.g., see paragraph spanning pages 1-2).

The specification further discloses that in some embodiments the dynamic anchor is an agent that binds to posphatidyl serine (PS), i.e., it is a PS-binding agent and that such agents are well known in the art and include for example, Annexin V (that is Applicant’s elected species) (page 12 at lines 21-24).  The specification discloses that the PS-binding agent can comprise Annexin V or a PS-binding fragment thereof, such as the sequence of full-length human Annexin V depicted in SEQ ID NO: 1 (page 13 at lines 27-30).


The specification discloses one working example of a compound that comprises an ovalbumin peptide, the extracellular portion of a murine class I MHC molecule, and human Annexin V comprising a self-assembly domain and a PS-binding domain (SEQ ID NO: 1). See examples.

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record on pages 11-12 of the amendment and response filed 2/7/22.

However, Applicant’s arguments are not persuasive for the reasons set forth in the instant rejection.

7.  Applicant’s amendment filed 2/7/22 has overcome the prior rejection of record of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.  Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “wherein the soluble MHC class I molecule comprises the 1 domain and the 2 domain of an MHC molecule, the -2 microglobulin polypeptide, or the 3 domain of an MHC molecule…”.  This limitation lacks antecedent basis in instant base claim 1 that recites that the  compound comprises a cognate peptide-containing soluble MHC molecule, and the cognate peptide is a target antigen that is presented in the peptide-binding groove of the class I MHC complex.

This is so because the recitation in instant dependent claim 23 is that the elements are recited in the alternative, i.e.,  the 12 domain, 2m, or the 3 domain of an MHC molecule, and therefore only one of these elements need be present, whereas in instant base claim 1 upon which claim 23 depends, the MHC components must be those that form a functional peptide binding groove into which a cognate peptide can bind (which is not accomplished for example, with only 2m or 3 domain).

10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.  Applicant’s amendment filed 2/7/22 has overcome the prior rejection of record of claim 10 under 35 U.S.C. 102(a)(i) as being anticipated by Mao et al (Canc. Res. Abstract 1342, AACR 106th Annual Meeting 2015, published 08/15).

Applicant has amended claim 10 to delete the limitations hapten and sugar. Therefore the filing date of instant claim 10 for the purpose of prior art rejections is now 3/4/15 and Mao et al is no longer available as prior art over claim 10. 

12.  Applicant’s amendment filed 2/7/22 has overcome the prior rejection of record of claim 10 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14 and 16-18 of copending Application No. 17/265,498 in view of Mao et al (Canc. Res. Abstract 1342, AACR 106th Annual Meeting 2015, published 08/15).

Based on Applicant’s amendment of claim 10 to delete the recitation of the limitations happen and sugar, the effective filing date of claim 10 is now 3/4/15, and so Mao et al is no longer available as of its publication date.

13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.  Claims 1, 2, 7, 10, 23, 27, 30 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 16-18 and 25-30 of copending Application No. 17/265,498 in view of Yik et al (J. Immunol. 2002, 168: 3145-3149), Mottez et al (J. Exp. Med. 1995, 181: 493-502), Chen et al (Blood, 2005, 105: 3902-3909), and Yao et al (Vaccine, 2013, 31:  2289-2294).   

This is a provisional nonstatutory double patenting rejection.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
With regard to the method claims of ‘498, these said claims are included in the instant rejection given that Applicant chose to file the ‘498 case as a separate unrelated application, not as a DIV of the instant application.  	
Claim interpretation:  Note that the instant specification on page 11 at lines 32-33 discloses that the antigen can be an epitope of a given antigen of interest and on page 12 at lines 6-7 that it can be a T cell epitope.  The instant specification at the paragraph spanning pages 13-14 discloses that SEQ ID NO: 1 is the sequence for human annexin V with an initiator methionine).  

The claims of ‘498 are drawn to a synthetic polypeptide and pharmaceutical composition thereof, comprising an annexin V protein or a functional portion or fragment thereof or variant thereof, conjugated to an antigen or a functional portion or fragment or variant thereof, including wherein the antigen is a tumor associated antigen, including an HPV tumor antigen such as E6 or E7.  The synthetic peptide comprises the antigen at the N-terminus and annexin V at the C-terminus, wherein the annexin V is fused or conjugated thereto, or visa-versa.  The claims also recite a nucleic acid molecule encoding the synthetic polypeptide, vector comprising the polynucleotide, cell expressing the vector, and a method for treating a subject suffering from or susceptible to a tumor comprising administering the synthetic polypeptide.  

The specification of ‘498 discloses at [0051] that “As used herein, the term “antigen” or “antigenic peptide” as used herein refers to a compound of composition comprising one or more peptides, polypeptides or protein which is antigenic or immunogenic when administered , and it is capable of eliciting, augmenting or boosting a cellular and/or humoral immune response either alone or in combination .” The specification further discloses at [0065] “As used herein, the term  Annexin V” means a protein in the annexin superfamily which has a high affinity for phosphatidylserine )PS)” The specification of ‘498 at [0066] discloses the amino acid sequence for annexin V (SEQ ID NO: 1)”. 

Note that in claim 4 of ‘498, the antigen is a tumor associated peptide (epitope for MHC class I restricted CD8+ T cells-paragraph spanning pages 54-55 of the specification of ‘498), i.e., it binds to a MHC class I molecule. Also noted is that there is no definition in the specification of ‘498 for the limitation “conjugated”, while the specification appears to use “conjugated” synonymously with “fusion” throughout the specification and the working examples are fusion polypeptides (e.g., [0048].).  Therefore, the claims of ‘498 are being interpreted as comprising a synthetic fusion polypeptide. In addition, dependent claim 7 of ‘498 refers to the synthetic polypeptide of claim 1 as a “fusion protein”.  

The claims of ‘498 therefore comprise, administer, or encode a synthetic polypeptide comprising an annexin V protein or functional portion or fragment or variant thereof conjugated to an antigen (a peptide, including a MHC class I restricted peptide epitope, polypeptide, or protein) or a functional portion or a fragment, or variant thereof (a peptide capable of eliciting an immune response alone or in combination with something else).  

The claims of ‘498 do not recite wherein the peptide functional portion of the synthetic polypeptide is bound in the binding groove of a cognate MHC class I molecule; that is the claims do not recite that the synthetic polypeptide further comprises a functional portion of a MHC class I molecule sufficient to bind the peptide epitope.

Yik et al teach single chain trimers (SCTs) comprising antigenic peptide, a flexible peptide linker, 2m, a second flexible peptide linker, and the MHC class I heavy chain.  Yik et al teach that these SCTs advantageously assemble efficiently, maintain their covalent structure, and are extremely stable at the cell surface.  Yik et al teach that single chain trimers when expressed on a cell surface (through expression from DNA encoding them) may have applications as vaccines against virus infection or tumors. Yik et al teach that these SCTs are potent stimulators of peptide specific CTL and antibodies, and are advantageously at least 1,000-fold less accessible to exogenous peptide than are class I molecules loaded with endogenous peptides.  Yik et al teach that they have made functional murine as well as human class I SCTs  (see entire reference).  

Likewise, Mottez et al teach that single chain trimers of peptide, peptide linker, 2m, linker, and murine or human MHC class I can be made as fusion polypeptides.  Mottez et al additionally teach that a soluble version of the single chain trimers can be constructed (see entire reference, especially abstract, sentence spanning para 1-2 on page 496 and Figure 1).

Chen et al teach a fusion protein comprising human annexin V and a functional extracellular domain of interest (abstract).  Chen et al teach that the annexin V portion of the fusion protein binds to phosphatidylserine (PS) on the surface of a cell membrane, anchoring the fusion protein to the membrane in a calcium dependent manner via the annexin domain portion of the fusion protein (e.g., figure 6 and legend) (see entire reference, cloning of cDNA for annexin V section, abstract, Fig. 6 and legend).  Based upon this teaching, one of ordinary skill in the art would expect that the synthetic polypeptide recited in the claims of ‘498 would bind to PS on the surface of a cell membrane, anchoring the said polypeptide to the membrane.

Yao et al teach that HPV is the most prevalent virus in human cervical cancers, and those cancers have expression of E6 and E7 protein.  Yao et al further teach prediction of potential CTL epitopes, including for HLA-A molecules (abstract).  Yao et al teach that CTLs (that have cognate TCRs for peptide/MHC class I molecule complexes) are considered the major eradicators of both HPV-infected cells and cervical cancer cells through the adaptive immune response, and that CTL peptide based immunotherapy for cervical cancer has shown promising results using a liposomal delivery system in a murine model (introduction section). Yao et al teach that candidate CTL epitopes must be tested for binding to a MHC class I molecule of interest and must be also tested to determine if these candidates are expressed on tumor cells (last paragraph of reference).  (See entire reference).     

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have used a SCT pMHC comprising a cancer antigenic peptide such as one taught by Yik et al in the form of a soluble SCT as taught by Mottez et al in place of the cancer antigen peptide in the synthetic polypeptide recited in the claims of ‘498. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have discovered and used an HPV E6 or E7 MHC class I restricted peptide epitope as per the teaching of Yao et al and to have used it in the SCT portion of the synthetic polypeptide.

One of ordinary skill in the art would have been motivated to do this in order to make a composition and use it for investigation of treating cancer that expresses the tumor antigen of interest, including for HPV E6 or E7 peptide epitopes, particularly in light of the teaching of Chen et al that when expressed on a cell, these SCTs can function as vaccines to treat viral infection or tumors, the teaching of Yao et al that CTLs that recognize peptide/MHC class I complexes are important for treating cancers, including wherein the peptide is from HPV E6 or E7 proteins that are expressed on the majority of cervical cancers, and with a reasonable expectation of success in light of the many advantages taught by Yik et al  of the advantageous properties of assembly and stability when expressed on a cell surface 

As pertains to instant dependent claim 2, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have further comprised a homodimerization domain and/or a calcium ion on the annexin anchor.

One of ordinary skill in the art would have been motivated to do this to increase valency of the pMHC in the case of the homodimerization domain, and/or because Chen et al teach that the binding of the fusion protein to PS on the cell membrane via annexin V is dependent upon calcium.

With regard to the limitation “SEQ ID NO: 1” as the amino acid sequence for annexin V, although Chen et al do not explicitly teach this said limitation, they do teach that human annexin V was used, as is enunciated in the instant rejection.  Therefore, the claimed polypeptide appears to be similar to the polypeptide of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the polypeptide of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the polypeptide of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 1, 2, 7, 10, 23, 27, 30 and 33 are directed to an invention not patentably distinct from claims 1-10, 14, 16-18 and 25-30 of commonly assigned 17/265,498, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/265,498, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.  In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

15.  Claims 1, 2, 7, 10, 23, 27, 30 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 11, 13, 15-17, 19-21, 26, 28, 30-32, 34 and 36-41 of copending Application No. 17/006,224 in view of Yao et al (Vaccine, 2013, 31:  2289-2294), Yik et al (J. Immunol. 2002, 168: 3145-3149), Mottez et al (J. Exp. Med. 1995, 181: 493-502), and Chen et al (Blood, 2005, 105: 3902-3909).   

This is a provisional nonstatutory double patenting rejection.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
With regard to the method claims and kit claim of ‘224, these said claims are included in the instant rejection given that Applicant chose to file the ‘224 case as a separate unrelated application, not as a DIV of the instant application.  	
Claim interpretation:  Note that the instant specification on page 11 at lines 32-33 discloses that the antigen can be an epitope of a given antigen of interest and on page 12 at lines 6-7 that it can be a T cell epitope.  The instant specification at the paragraph spanning pages 13-14 discloses that SEQ ID NO: 1 is the sequence for human annexin V with an initiator methionine).  



The claims of 17/006,224 are drawn to a kit comprising an annexin chimeric fusion protein and a pharmaceutically acceptable carrier (claim 41) and a method of inducing or enhancing an antigen-specific immune response in a mammal, or a method for treating or preventing cancer in a mammal, including in a human mammal, comprising administering an effective amount of an annexin chimeric fusion protein that comprises at least one immunogenic antigen (including a tumor antigen) (the remainder of the claims), including wherein the annexin is annexin V (claim 16). The claims of 17/006,224 recite a fusion protein comprising annexin V and a tumor associate antigen that is Ova, HPV 16 E6 or E7, modified colon carcinoma antigen AH5 tumor antigen (see claim 5 of ‘224).

The claims of 17/006,224 do not recite wherein the antigen is a peptide antigen that binds in the MHC class I binding groove, nor wherein the annexin V fusion protein additionally besides the peptide antigen comprises the cognate MHC class I extracellular domains.

Yao et al teach that HPV is the most prevalent virus in human cervical cancers, and those cancers have expression of E6 and E7 protein.  Yao et al further teach prediction of potential CTL epitopes, including for HLA-A molecules (abstract).  Yao et al teach that CTLs (that have cognate TCRs for peptide/MHC class I molecule complexes) are considered the major eradicators of both HPV-infected cells and cervical cancer cells through the adaptive immune response, and that CTL peptide based immunotherapy for cervical cancer has shown promising results using a liposomal delivery system in a murine model (introduction section). Yao et al teach that candidate CTL epitopes must be tested for binding to a MHC class I molecule of interest and must be also tested to determine if these candidates are expressed on tumor cells (last paragraph of reference).  (See entire reference).     

Yik et al teach single chain trimers (SCTs) comprising antigenic peptide, a flexible peptide linker, 2m, a second flexible peptide linker, and the MHC class I heavy chain.  Yik et al teach that these SCTs advantageously assemble efficiently, maintain their covalent structure, and are extremely stable at the cell surface.  Yik et al teach that single chain trimers when expressed on a cell surface (through expression from DNA encoding them) may have applications as vaccines against virus infection or tumors. Yik et al teach that these SCTs are potent stimulators of peptide specific CTL and antibodies, and are advantageously at least 1,000-fold less accessible to exogenous peptide than are class I molecules loaded with endogenous peptides.  Yik et al teach that they have made functional murine as well as human class I SCTs  (see entire reference).  

Likewise, Mottez et al teach that single chain trimers of peptide, peptide linker, 2m, linker, and murine or human MHC class I can be made as fusion polypeptides.  Mottez et al additionally teach that a soluble version of the single chain trimers can be constructed (see entire reference, especially abstract, sentence spanning para 1-2 on page 496 and Figure 1).

Chen et al teach a fusion protein comprising human annexin V and a functional extracellular domain of interest (abstract).  Chen et al teach that the annexin V portion of the fusion protein binds to phosphytidylserine (PS) on the surface of a cell membrane, anchoring the fusion protein to the membrane in a calcium dependent manner via the annexin domain portion of the fusion protein (e.g., figure 6 and legend) (see entire reference, cloning of cDNA for annexin V section, abstract, Fig. 6 and legend).  Based upon this teaching, one of ordinary skill in the art would expect that the synthetic polypeptide recited in the claims of ‘498 would bind to PS on the surface of a cell membrane, anchoring the said polypeptide to the membrane.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have used a SCT pMHC comprising a cancer antigenic peptide such as one taught by Yik et al in the form of a soluble SCT as taught by Mottez et al in place of the cancer antigen peptide in the synthetic polypeptide recited in the claims of ‘224. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have discovered and used an HPV E6 or E7 MHC class I restricted peptide epitope as per the teaching of Yao et al and to have used it in the SCT portion of the synthetic polypeptide.

One of ordinary skill in the art would have been motivated to do this in order to make a composition and use it for investigation of treating cancer that expresses the tumor antigen of interest, including for HPV E6 or E7 peptide epitopes, particularly in light of the teaching of Chen et al that when expressed on a cell, these SCTs can function as vaccines to treat viral infection or tumors, the teaching of Yao et al that CTLs that recognize peptide/MHC class I complexes are important for treating cancers, including wherein the peptide is from HPV E6 or E7 proteins that are expressed on the majority of cervical cancers, and with a reasonable expectation of success in light of the many advantages taught by Yik et al  of the advantageous properties of assembly and stability when expressed on a cell surface 

As pertains to instant dependent claim 2, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have further comprised a homodimerization domain and/or a calcium ion on the annexin anchor.

One of ordinary skill in the art would have been motivated to do this to increase valency of the pMHC in the case of the homodimerization domain, and/or because Chen et al teach that the binding of the fusion protein to PS on the cell membrane via annexin V is dependent upon calcium.

With regard to the limitation “SEQ ID NO: 1” as the amino acid sequence for annexin V, although Chen et al do not explicitly teach this said limitation, they do teach that human annexin V was used, as is enunciated in the instant rejection.  Therefore, the claimed polypeptide appears to be similar to the polypeptide of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the polypeptide of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the polypeptide of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 1, 2, 7, 10, 23, 27, 30 and 33 are directed to an invention not patentably distinct from claims 1-3, 5-7, 11, 13, 15-17, 19-21, 26, 28, 30-32, 34 and 36-41 of commonly assigned 17/006,224, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/006,224, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.  In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644